                      Case 1:20-cv-03460-KBJ Document 56 Filed 05/13/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                        District
                                                  __________     of Columbia
                                                              District of __________


                          Carter Page                             )
                             Plaintiff                            )
                                v.                                )      Case No.     1:20-cv-03460-KBJ
                    James Comey, et al.                           )
                            Defendant                             )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Joe Pientka, III                                                                                                     .


Date:          05/13/2021                                                                     /s/ Vanshika Vij
                                                                                             Attorney’s signature


                                                                                    Vanshika Vij, D.C. Bar No. 1029822
                                                                                         Printed name and bar number
                                                                                         Morrison & Foerster LLP
                                                                                       2100 L Street NW, Suite 900
                                                                                         Washington, DC 200037

                                                                                                   Address

                                                                                              vvij@mofo.com
                                                                                               E-mail address

                                                                                              (202) 887-1500
                                                                                              Telephone number

                                                                                              (202) 887-0763
                                                                                                FAX number


            Print                        Save As...                                                                    Reset
